Citation Nr: 0914967	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-14 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to April 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in March 2005, a statement of the 
case was issued in April 2006, and a substantive appeal was 
received in April 2006.  The Veteran requested a Board 
hearing, however, he withdrew that request in May 2006.


FINDINGS OF FACT

1.  An unappealed June 1995 rating decision denied service 
connection for bilateral knee disability.

2.  The evidence received since the June 1995 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for bilateral knee disability.  


CONCLUSIONS OF LAW

1.  The June 1995 rating decision denying service connection 
for bilateral knee disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for bilateral 
knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in May 2004.  While this notice does not provide any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
Veteran is not prejudiced by the failure to provide him that 
further information.

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

With regard to the new and material issue, the Board notes 
that a March 2005 letter explained to the Veteran what 
constitutes "new" evidence and what constitutes "material" 
evidence.  Thus, the Board concludes that the Veteran has 
been provided with the type of notice contemplated by the 
Court in Kent and no additional notice is necessary.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The claims file contains the Veteran's service treatment 
records, as well as post-service reports of private 
treatment.  The evidence of record also contains a VA 
examination performed in June 1995.  The examination report 
obtained is fully adequate and contains sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Criteria & Analysis

The Veteran's claim of service connection for bilateral knee 
disability was denied in a June 1995 rating decision.  The 
Veteran did not file an appeal, thus the rating decision is 
final.  38 U.S.C.A. § 7104.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim of service 
connection for bilateral knee disability was received in 
February 2004, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2008).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the June 1995 rating decision, service 
treatment records and a June 1995 report of VA examination 
were of record.  The VA examination reflects that the Veteran 
was diagnosed with bilateral knee pain.  Based on the record 
at that time, the RO denied service connection for bilateral 
knee disability on the basis that the Veteran was unable to 
provide medical evidence of a nexus between the current 
disability and the injury in service.  As already noted, the 
Veteran did not file an appeal from the June 1995 rating 
decision denying his claim.  Therefore, VA may not undertake 
another merits analysis of the underlying service connection 
claim unless new and material evidence is received.    

Turning to the evidence received since the June 1995 rating 
decision, the Board notes that newly received evidence 
includes private medical records from Dr. O.J.M. dated in 
January 2005 which reflect that the Veteran was assessed with 
degenerative joint disease, as well as private medical 
records from California State University of Los Angeles.  

After reviewing the evidence received since the June 1995 
rating decision, the Board is unable to find any evidence 
which adds anything to the record that was not known in 1995.  
The RO was aware of bilateral knee disability in 1995.  There 
is no new medical evidence which shows a nexus between the 
current disability and the injury in service. 

In sum, the Board finds that the evidence received since the 
1995 rating decision does not raise a reasonable possibility 
of substantiating the claim.  As such, new and material 
evidence has not been received and the claim has not been 
reopened.




ORDER

New and material evidence not having been submitted, the 
claim for service connection for bilateral knee disability is 
not reopened and remains denied.  

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


